Citation Nr: 1530868	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to November 1994.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing.

In March 2015, the Board remanded the case for further development.  At that time, the Board referred to the agency of original jurisdiction (AOJ) a claim for an increased rating for service-connected right knee disability.  As it does not appear that the claim has been addressed, the claim is again referred to the AOJ for appropriate action.


REMAND

In its March 2015 remand, the Board requested that contemporary treatment records be added to the claims file and instructed the RO to schedule the Veteran for a new VA examination in order to determine the current nature and severity of his service-connected left knee disability.

While the claims file now includes current VA treatment records and a VA examination was conducted in April 2015, the Board finds that the VA examination is not wholly sufficient and a new VA examination is necessary.

In her examination report, the April 2015 VA examiner stated that she was unable to determine whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time without resorting to speculation because such a finding relied on subjective information.  The examiner additionally stated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner additionally noted no history of instability despite the Veteran's reports of that symptom during his January 2015 Board hearing.

While pain alone does not constitute a functional loss under VA regulations, functional loss results when the ability to perform working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  When considering the appropriate rating for a knee disability, such functional loss must be considered.  

Repetitive testing is a method used to determine the impact of a disability on the Veteran's ability to function following regular use of a joint.  As part of any examination, VA examiners are to consider the Veteran's lay statements regarding pain and other effects of a disability and discuss whether such observations are consistent with objective medical findings, such as findings following repetitive use testing.

The VA April 2015 VA examiner failed to adequately discuss the impact of regular use of the Veteran's knee.  Therefore, the Board finds that another examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA is not required to provide a medical examination in all cases; however, once VA undertakes the effort to provide an examination it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not yet examined the Veteran, to evaluate the current nature and severity of his service-connected left knee disability.  The entire claims file must be reviewed by the examiner.  

In addressing the severity, the examiner is directed to describe whether there is weakness, fatigability, incoordination, or pain on movement of the left knee.  To the extent any of these factors result in decreased functional motion, such decreased range of motion should be expressed in degrees.  The examiner must comment on the Veteran's lay statements as to symptoms addressing the factors of disability and functional loss.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

